O’Brien, J.,
dissents and votes to affirm the order appealed from, with the following memorandum: The purpose of the requirement of a written stipulation in CPLR 2104 is to remove the court from disputes such as this between attorneys (see, Bates Real Estate v Marquette Land Co., 93 AD2d 939; 2A Weinstein-Korn-Miller, NY Civ Prac ]f 2104.04). Although courts have declined to enforce the rule where a party can establish that it justifiably relied on an oral stipulation (see, e.g., La Marque v North Shore Univ. Hosp., 120 AD2d 572; Saltzman v Knockout Chem. & Equip. Co., 108 AD2d 908), I *651believe that this exception should be applied sparingly and not in cases where, as here, the evidence that the parties even entered into an oral stipulation is extremely weak. Accordingly, I would find that the appellant was in default when it served its answer on September 10, 1990.
Further, it is well settled that a party seeking to vacate a default in answering must establish that there is a reasonable excuse for the delay and that there exists a meritorious claim or defense (see, McFadden v Battaglia, 159 AD2d 700; Cooper Motor Leasing v Data Discount Ctr., 125 AD2d 454). The appellant failed to establish that it has a meritorious defense to this action. I would therefore affirm the Supreme Court’s denial of the motion to vacate its default.